 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociatedRetailers'SuburbanDeliveryCompanyandJohn Herr.Case 14-CA-4906March 4, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSOnMay 27, 1969 Trial Examiner SidneySherman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother alleged unfair labor practices. Thereafter, theRespondent and General Counsel filed exceptions tothe Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and finding merit incertain of Respondent's exceptions, hereby adoptsthe findings, conclusions, and recommendations oftheTrialExaminer only to the extent consistentherewith.'TheTrialExaminer .found thatRespondentviolated Section 8(a)(1) of the Act by dischargingdriver-helper JohnM. Herr, the charging individualbecause of his zeal as a union steward in filinggrievances.For reasons set forth below, we findmerit in Respondent's exceptions to such finding.Respondentfurnishesdeliveryservicetodepartment stores, and its employees are representedby Teamsters Local Union No. 668, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America(hereinafter called the Union). The existing contractbetweenRespondent and the Union contains aprovision that "theft or other forms of dishonesty,including beating time," are dischargeable offenseswithout any prior warning. Beating time, or theAs the TrialExaminer's Decision,the exceptions,the briefs,and theentire record in the caseadequatelypresent the issues and the positions ofthe parties,the Respondent's request for oral argument is denied In viewof the decision to dismiss the complaint in its entirety, we make no rulingon the Respondent'smotion to strike the testimony of allegeddiscrimination against union stewards, other thanHerr.We adopt,proforma,the Trial Examiner's dismissal of the allegation that Respondentthreatened its employees with reprisalsif theycontinued to protest workassignments,as no exceptions were taken to such dismissal.takingofunauthorizedand/or excessiveworkbreaks by employees while making deliveries, hadbeen a problem for Respondent, and it used variousmeanstodetectoffenders,includingstreetsurveillance by spotters or supervisors, who reportedtheir observations to Respondent either orally or inwriting. 2As set forth in detail by the Trial Examiner, inMay 1968, prior to the period of intensivegrievance-filing byHerr, the latter was suspendedfor beating time, and specifically warned that arecurrence would result in his discharge. Also, asfound by the Trial Examiner, in July or August1968, Respondent instructed Herr to discontinue hisadmitted practice of stopping at the Union's officefor periods extending beyond his authorized coffeebreak to transact union business. Finally, onOctober 24, 1968, Herr was observed, and admitted,beating time at the Union office and taverns, asfound by the Trial Examiner, and informed that hewas discharged for that reason.Under thesecircumstances,we conclude and find that theGeneralCounselhasfailedtoshowbyapreponderance of the evidence that the discharge ofHerrwas unlawful, and we shall dismiss thecomplaint in its entirety.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.Uncontradicted testimony,not adverted to in the Trial Examiner'sDecision,shows that at an employee meeting in February 1968,Respondent discussed the use of spotters on the street and warned thatbeating time could result in discharge'We join in the Trial Examiner's finding that Respondent did not haveaninflexible policy of discharging for beating timeUnlike the TrialExaminer,however, we are unable to conclude from the record before usthat the written spotter reports in evidence make a prima facie showing ofdiscrimination against Herr, nor do we presume that oral spotter reportswould reflect concentration on Herr.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The instant chargewas served upon Respondent on November 20, 1968,' thecomplaint issued on January 7, 1969, and the case washeard on March 10 and 11 The issues related to analleged threat in violation of Section 8(a)(1) and thediscriminatory discharge of Herr. Briefs were filed by bothcounsel.'Upon the entire record,3 including observation of thewitnesses' demeanor, it is found as follows.All dateshereinafter relateto 1968,unless otherwise indicatedThere was also receivedafterthe hearing, pursuant to the direction ofthe Examiner, certain documents,which had beenoffered atthe hearing asG C Exh5,buthad been withdrawn later in the hearing Suchdocuments are hereby received in evidenceThereisalso hereby admittedin evidenceas TX Exhs I and 2certain posthearing correspondence fromcounsel,together with an affidavit executed by Mertens,Respondent'sgeneral manager,the whole constituting a stipulation that Mertens wouldtestifyin accordance with suchaffidavit'For corrections of the record and a ruling on evidence see the orders of181NLRB No. 64 ASSOCIATED RETAILERS' SUBURBAN DELIVERY CO457IJURISDICTIONAssociatedRetailers'SuburbanDeliveryCompany,herein called Respondent, is a Missouri corporation and isengaged at St Louis, Missouri, in the business ofdeliveringmerchandise to retail customers of localdepartment storesRespondent annually receives morethan $50,000 for services performed in transporting goodstoout-of-Statepoints °Respondent is engaged incommerce under the Actaboutone hourDuring a good part of the dayRespondent'sgeneralmanager,Mertens, followed thetruck and observed three of these four stops At the laststop he approached Herr and Pappert and ordered themback to their warehouse, where they were questionedabout thereasonfor the stops Pappert was given aone-week layoff and Herr was dischargedHe filed agrievancewhich was referred to a bi-partite panel, asprovided by the Union's contract The panel rejected thegrievance, and, when the Union refused to submit theissueto arbitration, Herr filed the instant chargeIITHE UNIONTeamstersLocalUnionNo 688, affiliated withinternationalBrotherhoodofTeamsters,ChauffeursWarehousemen and Helpers of America, hereinafter calledthe Union, is a labor organization under the ActIIITHE UNFAIR LABOR PRACTICESThe pleadings raise the following issuesIWhether Respondent violated Section 8(a)(1) bythreatening reprisals against employees for protestingRespondent's work assignment policy'2Whether the discharge of Herr was discriminatory'A Sequence of EventsRespondent furnishes delivery service to two largedepartment stores in St Louis, Famous-Barr Companyand Stix,Baer& Fuller Company Certain of its drivershandle only parcels others, hereinafter sometimes calledfurniture delivery drivers, handle larger items These twoclasses of drivers are represented by the Union, but inseparateunitsThe furniture delivery drivers who serveStix,Baer & Fuller and those who serve Famous-Barrwork out of separate warehouses, and have separateimmediate supervision, but all are under GeneralManagerMertensThe drivers serving Famous-Barr,about 65 innumber, have 3 shop stewards, who handle grievancesarising under the contract between Respondent and theUnionOne of these stewards, Herr, was hired byRespondent in November 1967, and was elected shopsteward the following February In May 1968, he wassuspended from work for 2 weeks because on May 9 heallegedly took 1 1/2 hours for lunch S About the sametime Herr began to process a relatively large number ofgrievances, and continued to do so until his discharge onOctober 25The great majority of those grievancesstemmed from a clause in Respondent's current Unioncontract, executed in November 1967, which required thattominimize layoffs, Respondent attempt to spread thework uniformly among the drivers, or, as the contractputs it, ` level off the work load "6Herr'sdischargeoccurredunderthefollowingcircumstancesOn October 24, he was assigned as a helper on a truckdriven by Pappert It is undisputed that during that day,inaddition to the authorized one-hour lunch period, thetruckmade four stops for the purpose of permitting thetwo men to partake of refreshments and answer calls ofnature, and that the time thus consumed, over and abovethat authorized by Respondent for such purposes, totaledApril 25 and May 21 1969'Tr p 35'Respondent allowed only I hour for lunch'Article VI par IB DiscussionIThe 8(a)(1) issueThe complaint alleges that in November and Decembergeneralmanager Mertens and furniture delivery managerBenning'threatened that, if employees continued to filegrievances protesting the assignment of work to others,Respondentwould take more work away from thegrievants, and that by such threat Respondent violatedSection 8(a)(1) of the ActIn support of this allegation the General Counseladduced only testimony by Union Steward Baker that onseveral occasions during the past 18 months both Mertensand Benningstated, in response to complaints about theirfailuretoequalize the distribution of work for thefurniture delivery drivers,' that they were doing what theycould to level off the work load, that the drivers weregetting work that Respondent "could be sending down toa different department," and that some work was beingassigned to the drivers that they "wouldn't necessarilyhave to get" At a later point in his testimony, Bakerexplainedthatthebackgroundfortheforegoingcomplaintswas a jurisdictional dispute between thefurniture delivery drivers and Respondent's parcel deliveryemployees,' and that on the foregoing occasions Mertenssaid he had taken work away from the parcel deliverymen to give to the furniture delivery men and that suchwork could be reassigned to the parcel menMertens denied that he had made any such remark, butacknowledged thatBenningmight have made somereference to the matterBenning's version was that on oneoccasion, when Baker complained that furniture deliverieswere being assigned to the parcel handlers, the witnessanswered that he did not know if that was so, but that, inany case, some work was being assigned to the furnituredelivery men that could be claimed by the parcel handlers,and that, if the latter should make an issue of the matter,the furniture deliverymen might lose more than theywould gain, and, Benning denied that he ever threatenedto take work away from the furniture driversIt is thus clear that the foregoing versions of the alleged"threat" are not essentially different, both Baker andBennmg being in agreement that, in the context of acomplaint by Baker that work was being assigned to theparcel men which should have been given to the furnituremen, management asserted that, by the same token, thefurniture men were doing work that was claimable by theparcel men Even if, as Baker testified, Mertens said thatsuch work might be given in the future to the parcel men,'He supervised only the furniture delivery drivers serving Famous Barr'These complaints involved the application of the contract clausementioned above'As already noted both groups were represented by the Union but inseparate units 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was no evidence that Mertens conditioned this onthecontinuedprosecutionof the work assignmentgrievance by the furniture men.While such a conditionmight be inferred, it seems just as plausible to infer thatthis remark, whether made by Mertens or Benning, wasmeant to imply only, as Benning's testimony indicates,that, in the event of a showdown between the two groupsof delivery men, the furniture men might lose more thanthey would gain In view of this, as well as the silence ofthe General Counsel's other witnesses on the matter,'° it isconcluded that the evidence does not preponderate infavorof a finding that the foregoing remarks bymanagement were intended as, or constituted, a threat ofreprisalItwill, therefore, be recommended that thisallegation be dismissed.2. Thedischarge of HerrAs already noted, Herr was discharged on October 25,the reason assigned being his unauthorized stops on the24th.The General Counsel contends that the true reason forHerr's discharge was his zeal as a Union steward, andthat any misconduct on his part on October 24 wasmerelyapretext.Respondentcontendsthatsuchmisconduct was the only reason for his discharge and that,in any case, the decision of the bi-partite panel upholdingRespondent's action should be honored by the Board,pursuant to its policy of honoring arbitration awards."The latter contention will be first considered. It is clearthat the foregoing Board policy is not applicable here,since it is undisputed that the issue of discriminationagainstHerr because of his activities as a Union stewardwas not presented to the panelDunn, the Union'sbusiness agent, who represented Herr before the panel,testified at the instant hearing, without contradiction, thatbefore the panel he relied solely on a procedural point -the alleged failure of Respondent to give written notice ofHerr's discharge, in the manner prescribed in the contractAbsent any litigation before the panel of the issue ofdiscrimination, it would not accord with Board policy todefer to the action of the panel.12It,accordingly,becomes necessary to consider themerits of the General Counsel's position that Herr wasdischarged because of his grievance activity and not fortaking excessive work breaks, or, asit isdescribed in therecord, "beating time "The General Counsel's theory is that in the spring andsummer of 1968, in the matter of discipline for "beatingtime,"Respondentdiscriminatedagainstallthreestewards- Herr, Bishop, and Baker - because of theinflux of grievances during that period, and particularlyagainstHerr, because of his belief that he was in somemeasure responsible for the initiation of such grievances.The record shows that there was, in fact, a sharpincrease in the number of written grievances filed afterHerr became steward, beginning in May and continuinguntilhisdischarge inOctober; and,Mertens admittedthat the number of such grievances increased eight or"Accordingto Baker, the foregoing remarkswere deliveredat grievancediscussions between hun and managementover aperiodof 18 months Therecord showsthat such discussionswere generallyattended by at least twostewards,or a steward and a Union business agent However neither of theother two stewards-Bishop and Herr-testified about the matter, nordid Dunn,the Union's business agent for the furnituredelivery men."Spielberg Manufacturing Co.112 NLRB 1080"DC International, Inc,162 NLRB 1383nine-fold during that period. It is clear also that the vastmajority of such grievances were written up by HerrWhile,ostensibly,Herrwasmerelyperforming aministerialact in drafting the grievances on behalf of theaffected employees," Herr testified that in actuality hewas constantly on the alert for contract violations andthat, when he detected one, he solicited the employee oremployees affected thereby to initiate a grievance. Herradded that this was true of every grievance he wrote up.Moreover, while professing to attribute the upsurge in thevolume of grievances to the operation of the "leveling ofr'clause,' ° rather than to any zeal on the part of Herr,Mertens admitted that he had heard that Herr was alertto detect contract violations and to solicit the filing ofgrievances on account thereof ' SMoreover,Mertens did not dispute Herr's testimony,which I credit, that in August, while he was discussing agrievance withMertens, the latter made a disparagingcomment on the merits of the grievance, and, in closingthe discussion, remarked that he could not open his deskdrawer without finding another grievance from Herr. And,Benning acknowledged that, a few weeks after Herr'sdischarge, he commented to Bishop on the petty nature ofa grievance that had been filed by Flerr, alluding to thefact that Herr had seen fit to prosecute the grievance eventhough it had not been signed by the affected employeeIt is concluded that, during the May-October periodtherewas a sharp increase in the number of writtengrievances filed, that Herr wrote up the vast majority ofsuch grievances, that he solicited employees to file many,ifnot all, of the grievances that he wrote up, and thatmanagement was aware of such solicitation and onoccasioncommented disparaginglyonhiszealinprosecuting grievancesWe turn now to the reason cited by Respondent fordischarging Herr - the alleged "beating time" incidents.TheUnion'scontractsetsforthcertaintypesofmisconduct on account of which an employee may bedischarged for the first offense, including the following:Theft or other forms of dishonesty, including beatingtime.Mertens estimated that if each of the furniture driversbeat time for one hour a day it would cost Respondent$100,000 a year, and Steward Baker acknowledged thatbeating time had always been a serious problem. Mertensexplained that Respondent employed various techniques todetect offenders, including the surveillance of the driversby "spotters" while on the road, the installation oftachographs on the trucks, and analysis of individualproductionrecords.Therewasalso,evidence thatRespondent sometimes monitored a driver's deliveriesthrough telephone calls to customers. However, the recordshows that in nearlyall instancesdiscipline for beatingtime was based on the result of route surveillance - the"The contract provides for initiation of a grievance by the affectedemployee, and,only if the matter cannot be satisfactorily adjusted orallybetween the steward and the immediate supervisor is a written grievance tobe submitted by the steward to higher managementIattach no weight to the mere fact that Herr'sgrievance outputexceeded that of the other stewards,since it was admittedly agreed amongthem that the writing up of grievances would be Herr's speciality, becauseof his superior penmanship,while Baker was to handle most of the oraldiscussions with management"According to Mertens,that clause"automatically"gave rise to agrievance whenever one driver worked overtime while others were in lay-offstatus."When asked whether he heard this before or after Herr's discharge,Mertens became evasive,pleading lack of recollection. ASSOCIATED RETAILERS' SUBURBAN DELIVERY CO459driver having been caught in the act by a spotter orsupervisorHerr began to work for Respondent in November 1967,and Mertens professed to have formed the opinion in thespring of 1968, on the basis of a review of Herr'sproduction record, his tachographs, and route surveillance,thatHerr was probably beating time On May 9, one ofRespondent's spotters charged Herr with beating time onthat day by taking an extra 30 minutes for lunch," andthe next day he was told he wasbeingsuspended for 10work days on that account This was confirmed by letterofMay 13, which warned of discharge if there was anyrecurrenceHerr testified that, after returning to workfrom this suspension, Supervisor Benning taxed him with"dragging his feet," but refused to furnish any specifics,and admitted that Herr's work was satisfactoryBenning'sversion was that in July or August he concluded from areview of Herr's production record that his performanceasadriverwas deteriorating, and so advised HerrHowever, he did not deny admitting, in response to Herr'squery, that his work was satisfactoryThe record shows, also, that in July or August adispute arose between Herr and Respondent over Herr'spractice of stopping at the Union office during the workday, partly to take his authorized 15-minute coffeebreak,and partly to transact Union businessWhen Respondentcontended that the latter activity was not permitted by theUnion's contract,"Herr retorted that he was merelyconforming to the practice of other stewardsBenningtestified,without contradiction,and I find, that hesuggested to Herr that the issue be resolved by Herr'sconsultingUnion business agent Dunn, and arranging ameeting between Dunn and management Although Herrconsulted Dunn, who advised him that it was proper forhim to continue his practice, there was no discussion ofthe issue between Dunnand managementIn any event,Herr admitted that Kenning ordered him to discontinuehis practice, pending resolution of the matter through thegrievance procedureFinally,onOctober 24, there occurred the incidentwhich allegedly precipitatedHerr's dischargeFrom asynthesis of the relevant testimony it is found as followswith regard to the events of that dayAtabout8a in ,Herr reported for work atRespondent's warehouse and was assigned to act as helperon a truck driven by Pappert " Their first stop was at theUnion office, for 30 minutes, of which 15 minutesconstituted an authorized coffeebreak, the balance of thetime being spent by Herr in transacting Union business,admittedly in violationof Benning'sprohibition of suchactivity on company timeMertens followed the truck tothe Union office and ascertained the length of time spentthereThe truck then proceeded on its assigned route, butsome time during the forenoon Pappert dropped Herr offat a tavern, while Pappert drove to a comfort station in apublic parkHerr admitted that this stop was made at hissuggestion, to permit him to make a telephone call, andthat Pappert did not return until about 30 minutes later "Herr admitted, also, that, by leaving the truck, he was"Herr testified that he told the spotter that he might have taken 5 or 10minutes extra but not 30 minutes However Herr did not directly deny atthe instant hearing that he had run 30 minutes over his lunch hour"The only contract provision dealing with the matter of the use ofcompany time by stewards authorizes such use for the investigation andprocessing of grievances ontheCompany location where they areemployedand where mutually agreed to by the Local Union and theEmployer at other locationsAdmittedly there was no mutualagreement here regarding other locationsviolating a company rule that the helper stay with thetruck at all times 20 Mertens did not observe the foregoingincident,butresumed his surveillance early in theafternoon, noting that the men stopped at a restaurant forlunchLater in the afternoon they stopped at a tavern,where they had a beer and used the restroom 21 This stopwas also observed byMertens,aswas the nextunscheduled stop, near 5 p m , at another tavern, wherethe men, by their own admission, spent about 20 minutes 22At this point Mertens approached the two drivers andordered them back to the warehouseMertens testified that he concluded that, over andabove the time allowed by Respondent for the morningcoffeebreakand lunch, and, without counting the30-minute morning stop at the tavern (which Mertens hadnot observed), the two men spent over an hour onunproductive activity If one takes the outside estimates ofPappert and Herr, the corresponding figure would be 45minutes, and, if one includes the morning tavern stop, 75minutesEven if one deducts from the latter two figuresthe time allowed by Respondent for comfort stops,23 therecould still remain a balance of over half an hour and overan hour, respectively 24After the two men returned to the warehouse, Pappertwas questioned by Kenning and Mertens, and was told byMertens that Respondent was "after" Herr and notPappert, and that Herr would be discharged Herr wasthen questioned about the various unscheduled stops BothPappert andHerr explained that they were takingmedication which required frequent rest stops The nextday Herr was notified of his discharge and a few dayslater Pappert was given a 1-week layoff with thecaveatthat, if he chose to file a grievance, he would bedischarged Pappert accepted the layoffMertens explained that Pappert was treated moreleniently than Herr because he was a good worker andthis was his first offenseWith regard to his statement toPappert that he was after Herr rather than Pappert,Mertens admitted that such was in fact the case, butexplained that this was partly because it had been reportedto him that on prior occasions when Herr drove withPappert the latter's production declined, partly becauseRespondent's tachographs indicated that during the pastfew weeks he had been making unduly long stops at theUnion office, despite Benning's aforenoted admonition,and partly because of Herr's poor production record - allof which circumstances led Mertens to suspect that Herrwas again involved in beating time Thus, it was, in effect,Mertens' position that he set out on October 24, toconfirm this suspicion, that the surveillance of Pappertwas merely incidental, and that that was all that was"Respondent s drivers frequently alternated as helpers for other drivers"In view of this admission I do not credit Pappert s testimony that hesuggested that the stop be made and that he returned within 10 or 15minutes"The record shows that Respondent had explained to the men that whena driver took an unauthorized work break the helper in order to avoidresponsibility for beating timemust stay with the truck"Herr s estimate of the time spent there was 5 to 10 minutes andPappert s was 10 minutesMertens testimony was that the two menstopped there for 16 minutes"Mertens figure was 29 minutes"The record shows that Respondent authorized the drivers to make threesuch stops during the day and Mertens testified that he regarded a fewminutes as sufficient for each such stop"Since resolution of the foregoing conflict between Mertens and the twoemployees as to the total time involved would not in my opinion materiallyaffect the result it will be assumed for the purpose of this decision thatMertens figures were correct 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeant by any remark he may have made that Herr, andnot Pappert, was the target of Mertens' investigation.TheGeneralCounsel contends that the foregoingremark should, nevertheless, be construedas anadmissionbyMertens that he was seeking a pretext to dischargeHerr, and that the inference should be drawn therefromthat the true reason for Herr's discharge was his grievanceactivity.As further support for such an inference, the GeneralCounsel cites Respondent's alleged disparate treatment ofstewards, generally, and of Herr, in particular, with regardto the matter of beating time after the upturn in thenumber of grievances.As to stewards, generally, the General Counselcontends that the record shows that all three stewardsinvolved in processing the great influx of grievancesdescribedabove,weredisciplinedforbeating time,whereas drivers who were not stewards were treated moreleniently.However,while one of the other stewards,Bishop,seemsto have been treated, at least in the firstinstance,evenmore harshly than Herr,2S the remainingsteward, Baker,seemsto have been treated more lenientlyeven than any of the other employees disciplined forbeating time."With regard to Herr,it isnecessary to consider, at theoutset, what period the General Counsel has reference to.Although he took office in February the record (G. C.Exh. 5) shows that the period of his intensive grievanceactivity began at the end of May, when he submitted 2grievances, that he wrote up 15 grievances in June, 10 inJuly, 20 in August, 17 in September, and 12 in Octoberprior to the 24th. In view of this, Respondent could nothave had any cause to be concerned about the volume ofhis grievancesbefore June 1.Within this frame of reference, it seems necessary toexclude from consideration as evidence of disparatetreatmentbecauseofgrievanceactivitythe10-daysuspensionof Herr on account of the May 9 incident.Within that frame of reference, the record shows that onOctober 25 Herr was discharged for his second offense.The record of action taken against non-stewards formultiple offensesis asfollows-In December 1967 Obst and Schuler," who had a priorrecord in that regard, were discharged for beating time,but,when its drivers struck in protest, Respondentcommuted the discharge to a one-week layoff. Haeusserwas found to be beating time on March 8, and on March13,Respondentsent him aletter,which recited five otherinstancesof misconduct by him, including drinking on thejob, insubordinate conduct, and lateness in completingdeliveries, and which warned him of discharge if he wasagain guiltyof beatingtime.He was, in fact, taxed with asecond offense the very next day - March 14but wasnotified onMarch 20, that at the request of his steward(Baker),Respondent had reconsidered its decision toterminatehim," and, instead, was suspending him for Iweek., Habeck, who was Haeusser's helper at the time of.,On June 19,Respondent discharged Bishop for his first beating timeoffense(not counting a prior occasion when he was discharged, butMertens promptly rescinded that action when Bishop explained thecircumstances)Upon appeal,the bi-partite panel commuted his dischargeto 13-day suspension"Baker was twice given 1-day layoffs for separate offenses.Respondentfinally agreed to rescind one of these layoffs. (Baker opined at the hearingthat these incidents occurred early in OctoberHowever, Respondent'srecords in evidence show thattheyhappened late in August.See G. C.Exh. 6,under"August 29 "theMarch 8 incident,was sent a "warning letter" onMarch 13, putting him on notice that in the future, toavoid responsibility for his driver'sconduct in beatingtime, it was incumbent upon Habeck,as a helper, to staywith the truck and not join the driver in his unauthorizedactivities.Habeck was also Haeusser'shelper on theoccasion of his second offense, onMarch 14, and onMarch 20, Habeck was sent a "final warning letter,"reminding him of the procedure to befollowed bya helperwhen his driver is involved in beating time, and statingthat he would be discharged for the next offense. Suchoffense occurred on May 9, when Habeck was acting asHerr's helper, and on May 13, Habeck was notified ofdischarge for that incident.At the same time, Herr, asrelated above, was suspended for 10 workdays However,when the Union,ingrievance discussions,urged thatRespondentgiveweighttoHabeck'sfamilyresponsibilities,Respondentagreedtoconverthisdischarge to a 1-month suspension,provided that bothHabeck and Herr would withdraw their grievances. Bothmen accepted this condition. In October,Schuler andShormann were discharged for beating time.This wasShormann's first offense,39 butMertens admitted that,while he intended to discharge Schuler, he was prepared to"back off" with regard to Shormann at the grievancediscussion level, and for that reason did not mail him thenotice of discharge prescribed by the contract.However,for reasons not explained in the record,Mertens did notmeet with the Union about Shormann'scase, and bothdischarges were referred to the bi-partite panel, whichconsidered them at the same time as it reviewed Herr'sdischarge.In all three cases,the Union relied on the samedefense- the failure of Respondent to comply with thedischarge notice requirement in the contract.Thisdefensewas upheld with respect to Schuler and Shormann, butnot as to Herr. It is evident from this action of the panelthat Respondent failed to perfect the discharge of Schuler,as well as Shormann,but did complete its action in thecase of Herr.To sum up,during the period of his grievance activity,Herr was discharged for a second offense and there is noclear showing that Respondent madea bonafideeffort totreatanyone other than Bishop as severely as Herr.30Whetherornot this be deemed sufficientproof ofdisparate treatment,itisclear,inany case, thatRespondentdidnothavean inflexiblepolicyofdischarging for a second,or even a third,offense, aswitness the cases of Habeck,Haeusser, Baker, and thepeculiar circumstances of Schuler's second"discharge."The General Counsel sought,inaddition, to showdisparate treatment of stewards during the critical periodthrough the allegedly more intensive surveillance of thestewards,includingHerr,while on their routes, and forthispurpose there was placed in evidence as GeneralCounsel'sExhibit 6 a number of reports received by"Theyworked for Respondent in delivering furniture for Stix Baer &Fuller, and were under Mertens' overall supervision"Mertens explained that Haeusser would have been discharged had henot proved certain extenuating circumstances with regard to this incident"Schuler had been involved in the December 1967 incident discussedabove"As for the "discharge"ofObst and Schuler inDecember 1967,Mertens admitted only thattheyhad a record of beating time, but did notspecify how extensive that record was Schuler's second discharge inOctober cannot be consideredasbona fide.and, in any case,that incidentinvolved at least his third offenseWhile there is no reason to doubt thatthe initial discharge action with regard to Habeck was taken in good-faith,that was his third offense ASSOCIATED RETAILERS'SUBURBANDELIVERY CO461Respondent from its 'spotters" who were assigned tofollow trucks and report on their operations, which reportswere furnished to the General Counsel pursuant tosubpoenaWhile it seems debatable whether such reportsshow more intensive surveillance of the stewards as agroup, they do show that Herr received special attentionfromRespondent's spotters during the period of hisgrievance activityThus, of the four written reports"submitted by spotters during that period, two12 deal withHerr, containing a description of the movements of histruck through a series of stops and the two remainingreports for that period relate only to chance encounterswith other trucks, and not to any prolonged trailing of aparticular truck over a series of stops It is thus apparentthat during a period of 5 months, of the approximately 30trucks" involved in Respondent's Famous-Barr operation,Herr's truck was the only one that was both followed by aspotterandmade the subject of a written report 31Moreover,with regard to the October 24 incidentMertens admitted that he had never before spent such alarge part of the day in personally trailing a truck Itseems a strange coincidence that this concentration ofsurveillance onHerr occurred at a time when he wasbesiegingmanagement with grievancesNo explanationwas offered by Respondent at the hearing to overcomethisprima facieshowing from Respondents own recordsofdiscriminationagainstHerr in the matter ofsurveillanceWhileMertens testified that in the springHerr's tachographs and production records gave rise tothe suspicion that he was beating time, there was noattempt to relate this suspicion to the surveillance on June27 and September 18Moreover, there was no evidencethatHerr was the only driver who was suspected ofbeating time during the 5-month period in question and itwould have been strange if that had been the caseInview of the foregoing remarkable coincidence intiming,aswell,asMertens' equivocal admission toPappert that he was "after" Herr, and the evidence citedabove of Respondent's awareness of, and displeasure with,various aspects of Herr's grievance activity, it is foundthatbeginningatleastonJune27Respondentdiscriminated against Herr with respect to a condition ofemployment - extent of surveillance -because of hisinvolvement in grievance activityThere remains to be considered whether it was unlawfulforRespondent to discharge Herr on the basis of theinformationobtainedthroughsuchdiscriminatorysurveillanceEven it be assumed that Respondent mightproperly have discharged him had the same informationcome to its attention as a routine matter, I would findthat, since the information on which the discharge wasbased was the fruit of a discriminatory surveillance, thedischarge is taintedwith the same defect as thesurveillance It was Respondent's singling out of Herr for"The dates of the four reports are June 27 August 29 September 18and September 23'=The reports for June 27 and September 18"This figure is based on the fact that Respondent had about 60employees delivering furniture for Famous Barr and each truck wasmanned by two men"According to the stipulated testimony of Mertens (TX Exhs I and 2)the written reports in the record represented only about one fourth of allreports made in 1968 by Respondents only regular spotter the balance ofhis reports having been made orallyHowever there is nothing in therecord to rebut the presumption that the written reports submitted aretypical of the activity of the spotter and that his oral reports would reflectthe same concentration on Herr(The spotter was not called to testifyspecial scrutiny because of his grievance activity that setinmotion the chain of events leading to his dischargeHad there not been such a singling out, there would havebeen no discharge It follows that, whether or not thedischarge, itself, constituted disparate treatment of Herr,itresulted from disparate treatment of him in the matterof surveillance,whichwas induced by his grievanceactivity, and the discharge therefore violated the Act'sThe foregoing finding of a discriminatory discharge is,moreover, reinforced by the consideration that, as foundabove,Respondent did not have an inflexible policy ofdischarging for a second "beating time" offenseUndersuch circumstances, it would be highly unlikely that, inexercising his discretion with regard to what penalty toimpose on Herr, Mertens' judgment was not affected bythe animus that motivatedhis singlingout of Herr forsurveillanceandMertens'admittedlyunprecedentedpursuit of Herr on October 24 36IVTHE REMEDYIthaving found that the Respondent discriminatorilydischarged Herr, I shall recommend that Respondent berequired to make him whole for any loss of earningssufferedby reason of the discrimination against himBackpay shall be computed in accordance with theformula stated in FW Woolworth Company90 NLRB289, interest shall be added to backpay at the rate of 6percent per annumIsisPlumbing & Heating Co138NLRB 716 Reinstatement will also be recommendedCONCLUSIONS OF LAWRespondent has violated Section 8(a)(1) of the Act bythe discharge of John M Herr on October 25, 1969,because of his grievance activity[Recommended Order omitted from publication ]"One may challenge the soundnessof thisreasoning by posing the caseof anemployer who upon subjecting a union adherent to special scrutinydetectshun in some egregious misconduct-e g setting fire to the plantDoes the employer have to condone this because his motive in shadowingthe employeewas discriminatory?Itmay be that in such a case theenormity of the offense would outweigh other considerations and create asanction for discharge In any case even if the discharge in such case weredeemed unlawful there would be no obligation to reinstate the employeeunder the familiar rule that a discrimmatee need not be reinstated if he hasengaged in conduct that has renderedhim unfit forreemploymentHere however the misconduct in which Herr engaged did not reachsuch egregiousproportionseven if one accepts Respondents estimate ofthe time involved in the three stops that were observed and adds the 30minutes spent at the fourthstopThiswas only Herr s second offense Asalready notedother employees had not been discharged after a second noreven a third offense and were presumablydeemed byRespondentto be fitto continue in its employ, despite such misconduct"Mertens insisted that in deciding to discharge Herr he gave weight tohis poor production recordHowever no documents pertaining to Herr sproduction were put in evidence and as noted above although Kenningtestified that inJuly hetook Herr to taskfor notdoing betterHerrtestifiedwithout any contradiction that Kenning agreed at that time thatHerrswork wassatisfactoryWhileKenning testified that in July he notedan increase in Herr s overtimeMertens admitted that he made no attemptto determineifHerr s overtimewas excessive although it would seem thatthat would be a matter of major concern to Respondent and at least oneobjective measure of Herr s relative diligence in completing deliveries